DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

None of the claims invoke 112(f); a structured illumination device is deemed a known device to one of skill in the art, and defining structure is recited. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Namely claim 3 recites a rotating camera second spacing; it is indeterminable whether the camera or spacing is rotating, further it is unclear how a spacing could be rotating, because the physical filter would be what is rotated. Correction is required. 
The indefinite recitation will be interpreted as a filter device for purposes of examination. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 6, 7, 9-11, 13, 17, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tjhang (US 2015/0167447) which incorporates Tulett (US 2014/0305732)  and Watanabe NPL (IEEE Article) by reference.

Regarding claim 1, Tjhang discloses an apparatus (paragraph 0012 downhole imaging apparatus, shown figure 7) comprising: a tool body; (paragraph 0048 downhole tool 700 has a physical body, for example body portion 706) a structured illumination device attached to the tool body, (paragraph 0058 structured illumination device, shown attached to body figure 6) wherein the structured illumination device comprises a light source (paragraph 0042 describes light source) and a light filter mask to generate a light pattern; a subsurface camera system attached to the tool body, (paragraph 0041 and 0060 makes clear grating filter over light source may generate pattern; Tulett, incorporated by reference, paragraph 0065 discloses use of masking shield, which is the recited) wherein the subsurface camera system comprises a plurality of cameras; (paragraph 0048 first and second imaging systems, each with cameras, shown figure 7) a processor; (paragraph 0078 located down hole at 1206 or paragraph 0086 located upstream at 1222) and a machine-readable medium having program code executable by the processor (paragraph 0106 processor executes stored program as described) to cause the apparatus to, acquire an image of a feature using the subsurface camera system, (paragraph 0058 image acquired) wherein the feature is illuminated by the light pattern, (paragraph 0058 when feature illuminated by light pattern) and determine a three-dimensional position of the feature based on the image. (paragraph 0058 to generate three-dimensional shape of feature from image)
Regarding claim 6, Tjhang discloses wherein the light source comprises a multi-colored light source. (Watanabe Section IIIA discloses LCD color pattern illumination, identically the recited)
Regarding claim 7, Tjhang discloses wherein the light pattern comprises a first light pattern having a first color, and wherein the structured illumination device comprises a second light source to generate a second light pattern having a second color. (as recited, first and second light source may be same, as may be light patterns, Watanabe Section IIIA discloses LCD color pattern illumination disclosing multi colors, Section IVB discloses pattern changes, and Section VI Conclusion teaches dynamically changing projector, and thus discloses multiple light patterns of multiple colors)
Regarding claim 9, Tjhang discloses acquire a second image of the feature using the subsurface camera system; and determine a three-dimensional position of the feature based on the first image and the second image. (Watanabe Section IVB discloses tracking three dimensional objects across multiple frames, the recited images)
Regarding claim 10, Tjhang discloses wherein the camera system includes a camera positioned at an end of the tool body and facing away from the tool body. (paragraph 0048, shown figure 7 camera 704)
Regarding claim 11, claim 11 recites an independent method claim with method features of lowering a tool body into a borehole, otherwise reciting features corresponding to the features recited in claim 1 and is therefore also anticipated by Tjhang for reasons similar to those set forth above with regard to claim 1 because Tjhang also discloses lowering a tool body into a borehole. (paragraph 0034, shown figure 3)
Regarding claim 13, Tjhang discloses wherein the light pattern has a first region and a second region, wherein the light pattern comprises at least two colors, and wherein the first region and the second region differ by at least one of a color, an optical phase delay, and a polarization. (Watanabe Section IIIA discloses LCD color pattern illumination disclosing multi colors, and colors will be in different color regions, and will differ by color)
Regarding claim 17, independent claim 17 recites an overall wellbore system reciting features similar to the features recited in claim 1 and is therefore also anticipated by Tjhang for reasons similar to those set forth above with regard to claim 1 and because Tjhang also discloses a well system (shown figure 3) comprising: a conveyance in a borehole; (paragraph 0034, shown figure 3 tube cable 304) a tool body attached to the conveyance. (paragraph 0034, shown figure 3 tool 300)
Regarding claim 21, Tjhang discloses wherein the light pattern comprises a first light pattern having a first color, and wherein the structured illumination device comprises a second light source to generate a second light pattern having a second color. (as recited, first and second light source may be same, as may be light patterns, Watanabe Section IIIA discloses LCD color pattern illumination disclosing multi colors, Section IVB discloses pattern changes, and Section VI Conclusion teaches dynamically changing projector, and thus discloses multiple light patterns of multiple colors)
Regarding claim 22, Tjhang discloses wherein the conveyance is a coiled tubing. (paragraph 0034, shown figure 4, tubing 414)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 12, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tjhang which incorporates Tulett and Watanabe NPL by reference.

Regarding claim 5, Tjhang fails to identically disclose the recited, namely fails to identically specify an angle greater than 5 degrees as recited. 
However, each of Tjhang (Figure 11), Tulett (Figure 2) and Watanabe NPL (Figure 2) show an acute angle asymptoting to a right angle, that is approaching 90 degrees, thus rendering obvious wherein the structured illumination device is angled to transmit the light pattern at an angle greater than 5 degrees relative to a line between a camera of the subsurface camera system and the feature, because Tjhang teaches the system uses an acute angle near 90 degrees and thus greater than 45 degrees, which is well over the recited 5 degrees. 
Thus from the disclosure of each of Tjhang, Tulett and Watanabe NPL, as well as from the body of art generally which generally illustrates an angle between illumination source and receiver as greater than 5 degrees, it would be well known to one of skill in the art that the angle may be greater than 5 degrees.
Regarding claims 15 and 20, said claims recite similar features to claim 5, namely an angle greater than 5 degrees, and are therefore also rendered obvious by Tjhang for reasons similar to those set forth above for claim 5. 
Regarding claim 12, Tjhang fails to identically disclose the same; however Watanabe NPL teaches wherein the image is a first image, (Section IIIA Multiple frames, that is images, acquired) and wherein the light pattern is a first light pattern, (Section VI Conclusion, dynamically changeable projector will change light pattern, thus generating first light pattern at a base time) and wherein the method further comprises: generating a second light pattern, wherein the second light pattern is different from the first light pattern, (Section VI Conclusion, dynamically changeable projector will change light pattern, thus generating second light pattern) thus rendering obvious acquiring a second image of the feature based on the second light pattern; (Section VI Conclusion, dynamically changeable projector will change light pattern, thus generating second light pattern which will be used to capture further image) and determining the three-dimensional position of the feature based on the first image and the second image. (Section VI Conclusion, integrating shapes between frames teaches to use multiple images; also see Figure 13, hand movement measured across frames, that is images)
One of skill in the art, regarding the disclosure of Watanabe, would have understood to use the changed light pattern over time to capture further images for three-dimensional imaging because it is well known to one of skill in the art that dynamically changeable projectors are to be so used in conjunction with imaging.  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tjhang in view of Perkins (US 2015/0247950). 

Regarding claim 2, Tjhang fails to disclose the recited; however, Perkins teaches wherein the light filter mask comprises a set of spaced components, wherein a first spacing between a first pair of spaced components of the light filter mask is different from a second spacing between a second pair of spaced components. (shown figure 7C, paragraph 0046 different spacing in light filter)
It would have been obvious to one of oridanry skill in the art before the effective filing date of the instant application to use the varying grating per Perkins in the filter of Tjhang because Perkins teaches to using varying gratings enables multiple simultaneous (or sequential) measurements. (paragraphs 0046/0047)

Claim 3 (depending from claim 2) is rejected under 35 U.S.C. 103 as being unpatentable over Tjhang in view of Perkins yet further view of Chemali (US 2012/0169841). 

Regarding claim 3, Tjhang fails to disclose the recited; however, Perkins teaches a rotating camera second spacing is at least double the length of the first spacing. (shown figure 7C, paragraph 0046 different spacing in light filter, paragraph 0047 rotating filter wheel)
Same rationale for combining and motivation as per claim 2 above.
And Chemali teaches wherein the plurality of cameras comprises at least one of a plurality of circumferentially distributed cameras. (Shown figures 5 and 12C, described paragraph 0034, arrangement of circumferentially positioned cameras)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the teaching of circumferential operation as taught by Chemali to Tjhang because Chemali teaches to do so to capture images or video of the entire borehole circumference without needing any rotation by the tool. (paragraph 0034)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tjhang in view of Tilleman (US 10,609,266). 

Regarding claim 4, Tjhang fails to disclose the recited; however, Tilleman teaches wherein the light filter mask comprises a plurality of rings, wherein the plurality of rings are substantially co-axial with the tool body. (shown figures 14, 16 and 17; column 15, lines 5-60, light mask/filter has rings which can be used for collimation or grating for pattern) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the cylindrical mask of Tilleman in as the light mask in the system of Tjhang because Tilleman teaches its mask design can achieve high illumination transmissivity and minimal exit angle, with minimal scatter of the illumination. (column 15, lines 60-65)

Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tjhang in view of Chemali (US 2012/0169841).

Regarding claim 8, Tjhang fails to disclose the recited; however, Chemali teaches wherein the plurality of cameras comprises a plurality of circumferentially distributed cameras, and wherein the plurality of circumferentially distributed cameras comprises a first camera facing a first direction and a second camera facing a second direction, wherein the first direction and second direction are at different directions to each other. (Shown figures 5 and 12C, described paragraph 0034, arrangement of circumferentially positioned cameras)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the teaching of circumferential operation as taught by Chemali to Tjhang because Chemali teaches to do so to capture images or video of the entire borehole circumference without needing any rotation by the tool. (paragraph 0034)
Regarding claim 14, Tjhang fails to disclose the recited; however, Chemali teaches wherein the light source is part of a set of circumferentially distributed light sources, and wherein the light pattern is generated by the set of circumferentially distributed light sources. (Shown figures 5 and 12C, described paragraph 0034, arrangement of circumferentially positioned light sources producing illumination)
Same rationale for combining and motivation as per claim 8 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Miyata (US 2018/0365847) discloses structured light device construction details.
	Gupta (US 2020/0065985) makes clear grating multiples are well known.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER KINGSBURY GLOVER whose telephone number is (303)297-4401.  The examiner can normally be reached on Monday-Friday 8-6 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571 272 2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER KINGSBURY GLOVER/Examiner, Art Unit 2485 

/JAYANTI K PATEL/Supervisory Patent Examiner, Art Unit 2485  
March 11, 2021